     Case 2:19-cv-02070-TJH-PLA Document 22 Filed 01/27/20 Page 1 of 1 Page ID #:92

                                                                                                   - ~ ~'~'KrcT
                                                                                                                  COURT

                                                                                             JAN 27 2020
     1
            Name: L ~~,[~/~f              ~G`}
 2
           Address:      ~                        Q~           ~~
 3                       L~                    ~
 4         Phone:             S~ ~ — ~ 0 ~
 5         Fax:
 6
          In Pro Per
          ~ ~=
 7
                                         UNITED STATES DISTRICT COURT
 8
                                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                                               CASE NUMBER

io
                                                               r :1~-cv- oza7D -TrN~-P~L~
~~                                ~ v~ST.0 ~~f ~~1
                                                   Plaintiff
12
                                   v.
13
                                                                       ~~ e                o                    ~s
14

15
                                                                      (Enter document title in the space provided above)

16

17

18

19

20

21

22

23

24        ~                         ~ ~~~~
25

26           /9D ~ S. ~.c~~sT~Qn./ A v. __~ ~~
2~                o          n~                         ~             'A                  D~
28
                                                    I       2~r ~O~SO



                                                        Page Number
         CV-127(09/09)                  PLEADING PAGE FOR A SUBSEQUENT DOCUMENT
